  4:19-cv-03115-JMG-MDN Doc # 23 Filed: 01/07/21 Page 1 of 2 - Page ID # 55




               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

ROBBIN STEWART,

                   Plaintiff,                           4:19-CV-3115

vs.
                                              MEMORANDUM AND ORDER
LISA J. HOGGINS,

                   Defendant.


      This matter is before the Court on the Magistrate Judge's findings and
recommendation (filing 22) recommending that the defendant's motion to
dismiss (filing 21) be granted. There are no objections to the findings and
recommendation.
      28 U.S.C. § 636(b)(1) provides for de novo review only when a party
objected to the magistrate's findings or recommendations. See Peretz v. United
States, 501 U.S. 923, 939 (1991). The failure to file an objection eliminates not
only the need for de novo review, but any review by the Court. Thomas v. Arn,
474 U.S. 140, 149-51 (1985); United States v. Wise, 588 F.3d 531, 537 n.5 (8th
Cir. 2009), see Daley v. Marriott Int'l, Inc., 415 F.3d 889, 893 (8th Cir. 2005).
Accordingly,


      1.    The Magistrate Judge's findings and recommendation (filing
            22) are adopted.


      2.    The defendant's motion to dismiss (filing 21) is granted.


      3.    The plaintiff's complaint is dismissed.
4:19-cv-03115-JMG-MDN Doc # 23 Filed: 01/07/21 Page 2 of 2 - Page ID # 56




   4.    A separate judgment will be entered.


   Dated this 7th day of January, 2021.

                                        BY THE COURT:



                                        John M. Gerrard
                                        Chief United States District Judge




                                  -2-
